Citation Nr: 0907827	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-35 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service-connection for an acquired psychiatric 
disorder, claimed as a stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).   

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board notes that the claims file contains 
evidence of a psychiatric disorder.  Specifically, in 
addition to a diagnosis of alcohol dependency, VA treatment 
records indicate that the Veteran was diagnosed with a 
substance-induced mood disorder in September 1997.  In 
October 2004, he was diagnosed with depression disorder, not 
otherwise specified, and in April 2007, he was diagnosed with 
a generalized anxiety disorder.  

According to a more recent VA treatment report of July 2008, 
the Veteran's mood disorder, not otherwise specified, may be 
associated with several psychiatric conditions, such as 
bipolar affected disorder, major depressive disorder, or a 
substance-induced mood disorder.  Given the varying diagnoses 
presented by the evidence, the Board finds that a VA 
examination is warranted to identify the Veteran's current 
psychiatric disability.  

Further, the Veteran submitted testimony asserting a causal 
connection between his claimed stress disorder and active 
duty service.  In a January 2009 hearing before the 
undersigned Veterans Law Judge, he testified that his stress-
related symptoms began in service.  The Board acknowledges 
that service treatment records indicate that he complained of 
increased stress in service and was diagnosed with an 
adjustment disorder in November 1985.  Further, service 
treatment records demonstrate that he participated in an in-
patient alcohol rehabilitation program from June 1987 to 
August 1987. 

However, in this case there is insufficient competent medical 
evidence of record to make a decision to determine whether 
the Veteran's current psychiatric disorder is related to 
service.  Therefore, given the evidence of record indicating 
that his claimed stress disorder may be associated service, 
an examination and medical opinion are required to determine 
the nature and etiology of his current psychiatric disorder.  
See McLendon, 20 Vet. App. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in 
Philadelphia, Pennsylvania, for the 
period from November 2008 to the present.  
Any negative search result should be 
noted in the record.  

2.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his psychiatric disorder (the 
Board parenthetically notes the Veteran's 
stated preference for a VA examination is 
Philadelphia, Pennsylvania).  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or higher) that any diagnosed disorder is 
related to service, including whether the 
symptoms diagnosed as an adjustment 
disorder in service were, in fact, early 
manifestations of the Veteran's 
currently-diagnosed psychiatric disorder.  

The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

